DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: 
The page 4 of the original specification recites a semicolon at the end of a paragraph “;” in line 31, should correctly be a period ---.----.  Please do the same for each paragraphs in page 4 of the original specification.
The page 4 of the original specification recites “FIGS. 21a to 2ac” in line 14, should correctly be ---FIGS. 21a, 21b, 21c---.
Appropriate correction is required.
Claim Objections

Claims 1, 11, 16-17 & 20 are objected to because of the following informalities:
Claim 1 recites phrase “amplifier, by” in line 8, should correctly be ---amplifier by---, for grammatical reasons.
Claim 11 recited term “the error” in line 11, should correctly be ---an error---.
Claim 16 recites phrase “amplifier, by” in line 4, should correctly be ---amplifier by---, for grammatical reasons.
Claim 16 recites term “normalising” in line 7, should correctly be ---normalizing---, for consistency as the applicant amended similarly term in claim 1.
Claim 17 recites term “normalising” in line 3, should correctly be ---normalizing---.  
Claim 20 recites phrase “amplifier, by” in line 7, should correctly be ---amplifier by---, for grammatical reasons.
Appropriate correction is required.

Allowable Subject Matter

Claims 1-14 & 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1 is allowable over prior art, the prior art reference of Utsunomiya et al. (US 20170063406 A1 or of record) discloses in Fig. 10 a radio communication device 100 comprising an amplifier 150 having an output terminal being used to output feedback signal to a correction coefficient generator 113b via elements 160 and 170 and wherein a relative gain transient response of the power amplifier 150 from the relative gain of the power amplifier over time; and gain transient response compensation coefficient having inverse characteristic the relative gain relative gain transient response but does not teach specifically teach an apparatus having the absolute gain is formed from the division of a feedback baseband signal derived from an output of the power amplifier by a forward baseband signal that is used to form an input of the power amplifier nor would it have been obvious to combine the prior of record thus the claim is allowable. 
Claims 2-14 are allowable as being dependent upon claim 1.
Claims 16 & 20 are allowable for the same reasons as discussed above in claim 1.
Claims 17-19 are allowable as being dependent upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: 
The objections to the original specification as identified above.
The objections to claims 1, 11, 16-17 & 20 as identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        /Samuel S Outten/Primary Examiner, Art Unit 2843